FILE COPY




                            COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the Criminal District Court Four of Tarrant County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on March 8,
2018, the cause upon appeal to revise or reverse your judgment between

                       Kale Stephen Kent v. The State of Texas

          Case Number: 07-16-00150-CR Trial Court Number: 1393282D

was determined and therein our said Court made its order in these words:

      Pursuant to the opinion of the Court dated March 8, 2018, it is ordered, adjudged
and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that
have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on May 30, 2018.

                                                         Vivian Long
                                                         VIVIAN LONG, CLERK